Case 1:18-cr-00063-TWP-MJD Document 80 Filed 07/13/20 Page 1 of 2 PageID #: 319




                             UNITED STATES DISTRICT COURT
                               for the Southern District of the Indiana

 United States of America                 )
          v.                              )                Case No. 1:18-CR-00063-TWP-MJD-1
 Ronald Fortson                           )                USM No. 16343-028

                                                                    Mario Garcia
 Date of Previous Judgment: 12/10/2018                              Defendant’s Attorney

        Order for Sentence Reduction Pursuant to Section 603(b) of the First Step Act of 2018

 Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons ☐ the attorney for the
 Government, or ☐ the Court for a modification of the imposed term of imprisonment based on the
 provisions of Compassionate Release, pursuant to 18 U.S.C. § 3582(c), having considered such motion,
 and taking into account the First Step Act of 2018, the factors set forth in § 3553(a), and applicable policy
 statements issued by the Sentencing Commission,

 IT IS ORDERED that the motion is:

 ☐ DENIED ☒ GRANTED and the defendant’s previously imposed sentence of imprisonment (as
 reflected in the last judgment issued) of 37 months is reduced to Time Served as of July 13, 2020.

 I. COURT DETERMINATION OF SENTENCING PURSUANT TO FIRST STEP ACT OF 2018:

 Previous Sentence Imposed: 37 months         Amended Sentence: Time Served as of July 13, 2020
 Previous Supervised Release Term Imposed: 2 years Amended Supervised Release Term: 3 years

 II. SENTENCE RELATIVE TO AMENDED TERMS:

 ☐ Conditions of supervised release set forth in judgment are to remain in effect.
 ☒ Conditions of supervised release set forth in judgment are to remain in effect, with the following
 modifications:

         Defendant's first year of supervised release shall be subject to home detention with GPS
         monitoring.

         The Defendant is further ORDERED to self-quarantine for 14 days following his release from
         prison as he has been incarcerated at a facility in which persons have tested positive for the
         Coronavirus. Thereafter, he must comply with quarantine orders directed by medical staff
         and/or any state or local health authority in the jurisdiction (LaPorte County, Indiana) in which
         defendant resides.

         Following the 14 day quarantine, Defendant is required to seek and obtain verifiable employment.

 III. ADDITIONAL COMMENTS:

 The Court finds that the defendant has exhausted all administrative rights to appeal with the Bureau of
 Prisons. And, there are extraordinary and compelling reasons that warrant this reduction.
Case 1:18-cr-00063-TWP-MJD Document 80 Filed 07/13/20 Page 2 of 2 PageID #: 320
 Ronald Fortson
 Page 2
 First Step Act of 2018 (Dec. 21, 2018), Application of Fair Sentencing Act




 Except as provided above, all provisions of the judgment dated 12/10/2018 shall remain in effect.


 IT IS SO ORDERED.

                    7/13/2020
 Order Date: _________________
